DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This action is responsive to the set of claims received on 07 August 2020. Claims 1-3 are currently pending.
Drawings
	The drawings received on 07 August 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Timm et al. (U.S. Patent Application Publication 2005/0171543).
Regarding claim 2, Timm et al. disclose a spinal rod assembly (see Figure 8) comprising a spinal rod (252), a pair of spinal screws (216 and 218), and a spinal rod cover (300) comprising a pharmaceutical compound (i.e. drug or medicinal agent, see paragraph 0134), wherein the spinal rod cover is attached to (i.e. via 294 and 302) the spinal rod, wherein the spinal rod is attached to and is located between the pair of spinal screws (see Figures 9 and 16), and wherein the spinal rod extends integrally (i.e. since each component of the assembly is connected to form the assembly as seen in Figure 9, the rod is being treated as extending as part of the whole between the screws) between the pair of spinal screws (see Figures 9 and 16, and Note below regarding the term “integral”) (see Figures 8-9 and 16, and paragraphs 0095-0149).
Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “integral” is being treated as of, relating to, or belonging as a part of the whole; constituent or component (definition retrieved from https://www.dictionary.com/browse/integrally).
Regarding claim 3, Timm et al. disclose a spinal rod assembly (see Figure 8) comprising a spinal rod (252), a pair of spinal screws (216 and 218), and a spinal rod cover (300) comprising a pharmaceutical compound (i.e. drug or medicinal agent, see paragraph 0134), wherein the spinal rod cover is attached to (i.e. via 294 and 302) the spinal rod, wherein the spinal rod is attached to and is located between the pair of spinal screws (see Figures 9 and 16), and wherein the spinal rod cover is a rigid cover (i.e. the cover is disclosed as being fabricated from an elastic material accommodating for axial elongation and contraction; it is therefore fabricated from a material having an inherent rigidity, see paragraph 0134) (see Figures 8-9 and 16, and paragraphs 0095-0149).
Allowable Subject Matter
Claim 1 is allowed.
The claim in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a spinal rod assembly, comprising: a spinal rod, a pair of spinal screws, and a spinal rod cover comprising a pharmaceutical compound, wherein the spinal rod cover is attached to the spinal rod, wherein the spinal rod is attached to and is located between the pair of spinal screws, wherein the spinal rod cover has a smaller diameter than a diameter of the spinal rod.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775